UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7391



ANTHONY ANDREWS,

                                              Plaintiff - Appellant,

          versus


JAMES C. FOX, District Judge; MS. LIBBY, Staff
Attorney,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-247-5-H)


Submitted:   March 13, 2006                 Decided:   April 7, 2006


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Anthony    Andrews   appeals      the   district   court’s    orders

denying his motions for reconsideration pursuant to Fed. R. Civ. P.

59(e)   and    60(b).      We   have    reviewed      the   record   and   find    no

reversible error. Accordingly, we deny the motions for abeyance as

moot, deny the motion to recuse, and affirm on the reasoning of the

district court.         See Andrews v. Fox, No. CA-04-247-5-H (E.D.N.C.

filed July 11, 2005 & entered July 14, 2005; filed Oct. 7, 2005 &

entered Oct. 24, 2005). We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented     in    the

materials     before     the    court   and     argument    would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                        - 2 -